Notice of Pre-AIA  or AIA  Status
The present application, filed on or after 
March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1, 2, 9 and 13-19 are pending in the application.

Information Disclosure Statement
The Examiner has considered the Information Disclosure Statements filed on February 19, 2021, February 25, 2021 and August 6, 2021.  The submissions are in compliance with the provisions of 
37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or 

Claims 1, 2, 9 and 13-19 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable:
over claims 1-20 of U.S. Patent No. 10,399,958 (see especially the compound in claims 11 and 17 of the patent, which is Example 2d in column 52 of the patent) in view of Berge et al. {Journal of Pharmaceutical Sciences, January 1977, 66(1), pages 1-19}; 
and
over claims 1-15 of U.S. Patent No. 10,927,094 (see especially claim 1 of the patent). 

However, U.S. Patent No. 10,399,958 discloses in column 52, and claims in claim 11 (column 134), the compound of Example 2d, 
    PNG
    media_image1.png
    238
    343
    media_image1.png
    Greyscale
  or a pharmaceutically acceptable salt thereof.  U.S. Patent No. 10,399,958 specifically discloses “hemisulfate” salt as a possible pharmaceutically acceptable acid addition salt of the disclosed and claimed compounds (column 6, lines 34-35).

Berge et al. inherently disclose to one of ordinary skill in the art that combining a known drug with one of the anions or cations disclosed in order to make a salt does not affect the basic therapeutic properties of the drug, but is used to prolong the release of the 
“The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.

“[O]ptimization of the acid addition salt formulation for an active pharmaceutical ingredient would have been obvious where as here the acid addition salt formulation has no effect on the therapeutic effectiveness of the active ingredient and the prior art heavily suggests the particular anion used to form the salt.” Pfizer, Inc. v. Apotex, Inc., 480 F.3d 1348, 1369 (Fed. Cir. 2007).  

The instant application shares at least one common inventor {i.e., Bharat Lagu} with U.S. Patent No. 10,399,958.  Further, the instant application is not related to U.S. Patent No. 10,399,958 and thus no 35 USC 121 shield exists here.  See MPEP 804.01.  The instant application is a continuation of Application 


Claims 1, 2, 9, and 13-19 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 3, 7-15 and 18-26 of copending Application No. 17/162,157 {US 2021/0253549}. Although the conflicting claims are not identical, they are not patentably distinct from each other because there is an overlap of claimed subject matter in the claims of the copending application with the instant claimed invention.  See especially the compounds found in claims 24-26 of the copending application and Example No. 2d on page 34 of the specification.  The copending application discloses 
The instant application and the copending application share at least one common inventor (Bharat Lagu). Further, instant application and the copending application are not related to each other and thus, no 35 USC 121 shield exists here. See MPEP 804.01. Therefore, the claims in the copending application anticipate and/or render obvious the instant claimed invention.

This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.



Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to: 
Laura L. Stockton 
(571) 272-0710.  
The examiner can normally be reached on Monday-Friday from 6:00 am to 2:30 pm.  If the examiner is out of the Office, the examiner’s supervisor, Joseph K. McKane, can be reached on (571) 272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private 
	


					/LAURA L STOCKTON/                     Primary Examiner, Art Unit 1626                                                                                                                                                                                   					Work Group 1620
					Technology Center 1600


February 11, 2022
Book XXVI, page 51